MEMORANDUM **
Santiago Torres-Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In his opening brief, Petitioner fails to address, and therefore has waived any challenge to, the BIA’s determination that his motion was numerically barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
To the extent Petitioner challenges the BIA’s October 10, 2006 order denying his previous motion to reconsider, or the BIA’s July 17, 2006 order dismissing the underlying appeal, we lack jurisdiction because the petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.